DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: 
Claims 2, 4, 7-9, 11-12, 14-17, 20, 22-24, 26, 30-33 and 41 are canceled by preliminary amendment. Claims 1, 3, 5, 6, 10, 13, 18, 19, 21, 25, 27-29, 34-40 are present for examination.

Priority
	Acknowledgment is made for this application filed on 06/18/2020 which is a divisional application of US 15/503,223 now USPAT 10,722,559 filed on 02/10/2017 and is a 371 national stage application of PCT/US2015/44713 and further claims priority from US provisional application 60/036,082 filed 0n 08/11/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 10, 13, 18, 19, 27-29 and 34-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 is drawn to a targeted therapeutic comprising a genus of lysosomal enzymes and targeting peptide sequences. No structure associated with the alleged therapeutic is disclosed thus the claim encompasses a broad genus of therapeutics described only by function with no correlation to a structure. While claims 3 and 5 further describe functional limitations of the lysosomal enzyme, no correlating structure is disclosed for the genus encompassed. Claim 10 recites different lysosomal targeting peptides but does not describe the structure of the lysosomal enzyme or the structure od said targeting sequence. 
One of skill would not without undue experimentation identify which therapeutics comprising a lysosomal enzyme with any structure and a targeting sequence with any structure can retain therapeutic activity. While claim 13 recites targeting sequences, the claim does not provide a structure/function correlation for the lysosomal protein containing said various targeting sequences. Claim 18 and 19 merrily state that the lysosomal enzyme and the targeting peptide are linked though a linker or a specific linker. However the structure of neither the lysosomal enzyme nor the targeting peptide is described.
	Claim 27 is drawn to a genus of nucleic acid sequences that encode fusion proteins with
any structure and where said fusion proteins allegedly have therapeutic value. Claims 28 and 29
encompass vectors and any host cells comprising said genus of nucleic acid molecules that
encode the genus of fusion therapeutic proteins. Claims 34-37 encompass any host cell that co-
expresses an exogenous (35) or an endogenous (36) activated N-acetylglucosamine-1-
phospho-Transferase (GNPT) in addition to the therapeutic fusion protein. Claim 37 is drawn to a method of producing a targeted therapeutic protein comprising culturing cells comprising the
nucleic acid encoding the fusion protein where the cells co-express N-acetylglucosamine-1-
phospho-Transferase (GNPT); and recovering the fusion protein produced by the cells.

"[T]he ‘essential goal’ of the description of the invention requirement is to clearly
convey the information that an applicant has invented the subject matter which is claimed." In
re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to
put the publican possession of what the applicant claims as the invention. See Regents of the
Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert.
denied, 523 U.S. 1089 (1998). "The 'written description’ requirement implements the principle
that a patent must describe the technology that is sought to be patented; the requirement
serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon
which the patent is based, and to demonstrate that the patentee was in possession of the
invention that is claimed." Capon v. Eschar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed.
Cir. 2005).

	Claims 1, 3, 5-6, 10,13, 18, 19, 27-29 and 34-40 as presented encompass a genus of therapeutic proteins or nucleic acid molecules that encode a genus of therapeutic fusion proteins with any therapeutic effect. 
	However the specification only teaches an alpha-N-acetyl-glucosaminidase (Naglu) of (SEQ ID NO: 1) fusion protein comprising N-linked glycosylation containing an M6P group and  a nucleic acid encoding said fusion peptide. Furthermore the specification teaches coupling the human Naglu protein with functional domains of the targeting peptides selected from prosaposin (SEQ ID NO: 4) (Naglu-SapDC fusion), leukemia inhibitory factor (SEQ ID NO: 6) or cellular repressor of E1A-stumulate gene (SEQ ID NO: 9).
	The specification further teaches that the construct further comprises a GAG3 linker between the two sequences to allow for rotation between the two peptides following translation. The expressed full length Naglu-SapDC,  Naglu-SapDC fusion protein has a sequence of SEQ ID NO: 18, where Naglu is at the N-terminus and the SapDC peptide sequences is at the C-terminus. Said fusion protein was used for enzyme replacement therapy.
	Likewise the specification teaches that Naglu-LIF protein is a fusion of Naglu and portions of the Leukemia Inhibitory Factor protein (SEQ ID NO: 19) and Naglu-CREG fusion protein is a fusion of Naglu and portions of the Cellular Repressor of E1A-stimulated Genes protein (SEQ ID NO: 20). 
	However the specification does not teach a genus of therapeutic comprising a lysosomal enzyme and any genus of lysosomal targeting moiety with at least one but not limited to one N-glycosylation site or nucleic acids encoding the same, vectors and host cells comprising said genus nucleic acids that encode said targeted therapeutics. Furthermore, the specification does no teach any host cell that coexpresses an exogenously or an endogenously activated N-acetylglucosamine-1-phosphotTransferase (GNPT) in addition to any targeted therapeutic fusion protein by culturing any cell comprising any genus of nucleic acid sequence.
	The scope of the instant claims encompasses a genus of structures, with no associated
function with regard to the members of the genus of fusion therapeutic proteins and the nucleic acid sequences and encoding the same polypeptides with any therapeutic function and the genus of transformed host cells comprising the genus of nucleic acids.
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the
inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation,
Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar,
935 F.2d at 1563, 19 USPQ2d at 1116.

An applicant shows possession of the claimed invention by describing the claimed invention
with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107
F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in variety
of ways including description of an actual reduction to practice, or by showing that the
invention was "ready for patenting" such as by the disclosure of drawings or structural chemical
formulas that show that the invention was complete, or by describing distinguishing identifying
characteristics sufficient to show that the applicant was in possession of the claimed invention.
See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647
(1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d
1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever
characteristics sufficiently distinguish it").

	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 3, 5, 6, 10, 13, 18, 19, 27-29, 34-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBowitz et al (US 10, 300,113 B2) in view of Stephane LeFrancois et al. (The Lysosomal Transport of Prosaposin Requires the Conditional Interaction of Its Highly Conserved D Domain with Sphingomyelin. THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 277, No. 19, Issue of May 10, pp. 17188-17199, 2002) further in view of Qing Zhao et al. Identification of a Novel Sequence Involved in Lysosomal Sorting of the Sphingolipid Activator Protein Prosaposin.(THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 275, No. 32, Issue of August 11, pp. 24829—24839, 2000)
	Claims 1, 3, 5, 6, 10, 13, 18, 19, 27-29, 34-40 encompass a genus of therapeutic fusion proteins or nucleic acid molecules encoding said genus of therapeutic fusion proteins where said fusion therapeutic proteins can be used to treat a lysosomal storage disease example being Sanfilippo syndrome type B.   
	LeBowitz et al teach targeted therapeutics that localize to a specific subcellular
compartment such as the lysosome. The targeted therapeutics include a therapeutic agent that
can be a lysosomal enzyme and a targeting moiety that binds a receptor on an exterior surface
of the cell, permitting proper sub cellular localization of the targeted therapeutic upon
internalization of the receptor. 
	Furthermore, LeBowitz teaches nucleic acids encoding lysosomal enzyme and to host cells (e.g. mammalian cells, insect cells, yeast cells, protozoans, or bacteria) comprising these nucleic acids. LeBowitz also provides methods of producing the targeted therapeutic proteins by providing these cells with conditions (e.g. in the context of in vitro culture or by maintaining the cells in a mammalian body) permitting expression of the proteins.
	LeBowitz teaches a formulation for parenteral administration comprising: a therapeutic
fusion protein comprising a lysosomal enzyme and a lysosomal targeting domain (see claim 9 of
LeBowitz et al). 
	LeBowitz et al teach that enzyme replacement therapy for lysosomal storage diseases (LSDs) requires that LSD proteins be taken up and delivered to the lysosomes of a variety of cell types in an M6P-dependent fashion. They teach that one possible approach involves purifying an LSD protein and modifying it to incorporate a carbohydrate moiety with M6P. This modified material may be taken up by the cells more efficiently than unmodified LSD proteins due to interaction with M6P receptors on the cell surface. 
	However while LeBowitz et al teach that lysosomal enzymes fused to a lysosomal targeting moiety can be used to target a therapeutic lysosomal enzyme to the lysosome for treating lysosomal storage diseases, they do not specifically teach that lysosomal targeting moiety must be a peptide containing at least one N-glycosylation site or be a fusion protein comprising a prosaposin (SEQ ID NO: 4), or to a cellular repressor of E1A-stimulate genes (SEQ ID NO: 6) or to a leukemia inhibitory factor (SEQ ID NO: 9) or fragments as targeting peptides. 
	However the art for example Stephan LeFrancois or Qing Zhao both teach that COS-7 cells transfected with a fusion protein comprising an albumin and various portions comprising functional domain of prosaposin were localized to the lysosome after nucleic acid expressing the fusion construct was transfected in the cells.
	Therefore at the time of the instant invention, one of ordinary skill in the art would have been apprised that a lysosomal enzyme such as the N-acetylglucosaminidase thought by LeBowitz et al can be fused to a prosaposin for delivery of the lysosomal enzyme in this case deficiency of N-acetylglucosaminidase for treating a lysosome enzyme deficiency in Sanfilippo syndrome type B.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 27-29, 34-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,722,559. This is a statutory double patenting rejection. Note that the claims 1-11 in U.S. Patent No. 10,722,559 are species fully encompassed in claims 27-29, 34-40 of the instant application, therefore are anticipated.

Conclusion: Claims 21 and 25 are allowable if re-written independently.
	         Claims 1, 3, 5-6, 10,13, 18, 19, 27-29 and 34-40 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	April 28, 2022